Citation Nr: 0638357	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  96-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for left arm disability claimed as a 
result of VA surgical treatment in February 1978.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1951 to March 
1955, and from November 1956 to June 1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 1995 by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  The Board previously denied the appeal 
in a decision of January 2001.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2001, the Court granted a joint 
motion to vacate the Board's decision, and remanded the case 
for further action.  In April 2003, the Board again denied 
the claim.  The Court subsequently vacated that decision in 
August 2004, and again returned the case to the Board.  In 
January 2006, the Board remanded the case for further action 
pursuant to the Court's order.  The case has now been 
returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  He contends that surgical treatment 
performed by the VA in February 1978 to treat a fracture 
resulted in additional disability.  He filed his claim in 
January 1995.  At that time, section 1151 stated:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under Chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in the 
additional disability to or death of such 
veteran, disability or death compensation 
under this chapter...shall be awarded in 
the same manner as if such disability, 
aggravation or death were service-
connected.  

This law did not include a "fault" requirement.  In other 
words, the claimant was not required to show that the VA was 
negligent or careless with respect to the medical care which 
it provided.  See Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552, 130 L.Ed.2d 462 (1994).  Also see VAOPGCPREC 23-94 (Dec. 
27, 1994).  

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. However, those amendments only apply to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).  

Because the veteran's claim was filed in January 1995, the 
version of § 1151 that is applicable to this case is the pre-
amendment version which does not require a showing of fault.  
Significantly, however, a notification letter issued by the 
VA in January 2006 incorrectly advised the veteran that he 
was required to demonstrate that the disability was the 
direct result of VA fault.  Similarly, the VA examination 
report which was prepared in August 2006 likewise considered 
the claim based on whether the "standard of care" had been 
met.  Thus, the "fault" requirement has been erroneously 
applied in this case.  

In light of the fact that the letter which was issued and the 
VA medical opinion which was obtained do not address the 
issue applicable in this case (whether the veteran's 
disability was caused or aggravated by VA treatment 
regardless of whether there was fault or negligence), the 
Board concludes that remand for another letter and an 
addendum to the medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a duty to assist 
notice which provides the veteran with a 
correct explanation of what he must prove 
in order to establish entitlement to 
benefits under the version of 38 U.S.C.A. 
§ 1151 which was in effect at the time he 
filed his claim (i.e., which did not 
required a showing of fault on the part 
of the VA).  See 38 C.F.R. § 3.358.

2.  The veteran's case should be referred 
for an addendum to the August 2006 VA 
medical opinion which was requested to 
determine whether the veteran has 
additional disability of the left arm as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination provided by the VA (fault or 
standard of care by VA is not to be 
considered in rendering this opinion).  
The claims folder should be made 
available to the examiner for review 
before the examination.  Another physical 
examination is not required unless deemed 
necessary by the VA physician preparing 
the opinion.  

The examiner should be advised that that 
the determination of whether the veteran 
has additional disability of the left arm 
as the result of surgical treatment by 
the VA does not require a showing of 
fault such as carelessness or negligence 
on the part of the VA.  

The examiner should specifically address 
the veteran's contention that the surgery 
by the VA in February 1978 caused his 
disability to increase in severity.  In 
determining whether additional disability 
exists, as applied to medical or surgical 
treatment, the examiner should compare 
the physical condition prior to the 
medical or surgical treatment with the 
subsequent physical condition.  

If the examiner concludes that there was 
additional disability following the VA 
surgery, the examiner should give an 
opinion as to whether any additional 
disability subsequent to treatment 
represented the continuance or natural 
progress of the disease.  

The examiner should also comment as to 
whether any increase in severity was the 
necessary consequence of the surgery 
(i.e., whether the increase was certain 
to result from or intended to result from 
the February 1978 VA surgery).  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in accordance with Brown v. 
Gardner, supra, and VAOPGCPREC 23-94.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Afford this claim expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



